DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0275240 A1).
With respect to claims 1 and 9, Kim discloses a MRI quality assurance phantom, comprising (see Figures 1A-2B showing phantom #10): a base and a vertical body mounted on the base (see Figure 1A labeled by the examiner disclosing the base labeled as B and the vertical body mounted on the base labeled as W forming the housing # 20), at least one of the base and the vertical body having a housing (see Figure 1A below labeled by the examiner disclosing the base labeled as B and the vertical body mounted on the base labeled as W forming the housing # 20) made of a MRI invisible material (implicitly taught by Kim since the housing material can be glass wool or polymers etc. that are known to be MRI invisible material) to and enclosing a sealed reservoir filed with a MRI signal producing material (see Figure 1A disclosing chambers #50 and #32 having contrast agent), wherein the vertical body has a generally planar face with one or more attachment points thereon for attachment of one or more accessories to the face of the vertical body (as seen on Figure 1 the vertical portion W labeled by the examiner is planar and further shown in Figure 2B disclosing attachment point to attach the ledge portion #29 and 
    PNG
    media_image1.png
    432
    608
    media_image1.png
    Greyscale
the inlet port #21 and a second side connected to insert #42 for support the membrane #38 as seen on Figure 2A).  	
Note: For purposes of demonstrating the inherent property of polymers being invisible in an MRI device, see Barberi et al. (US 2017/0205488 A1). Barberi discloses a phantom having a signal producing material within a MRI invisible material wherein the MRI invisible material is plastic or acrylic (see paragraph 0006 and 0019 -0020). This should not be construed as a secondary reference. It should be noted that it is a document to show an inherent property of the polymer in an MRI system. 
With respect to claim 2, Kim discloses the housing has interior walls defining the shape of the sealed reservoir and having one or more defined structures formed thereon (see Figure 2A having inner chamber #34 having 4 walls including side walls labeled W1 and W2 below and having structures formed thereon including struts #44 to define the voids 
    PNG
    media_image2.png
    433
    533
    media_image2.png
    Greyscale
#46).    
With respect to claim 3, Kim discloses the interior walls are parallel and generally planar, thereby defining a generally planar sealed reservoir (see Figure 2A having inner chamber #34 having 4 planar walls including side walls labeled W1 and W2 that are parallel to each other).  
With respect to claim 4, Kim discloses the one or more defined structures comprises a plurality of grooves defining a grid (see Figure 2A disclosing grid pattern disclosed by struts #44 to define the voids #46).  
With respect to claim 5, Kim discloses a plurality of defined structures located within a plurality of image quality zones spaced apart within the plane of the sealed reservoir (see Figure 2A disclosing grid pattern disclosed by struts #44 to define the voids #46 considered as the plurality of image quality zones).  
With respect to claim 6, Kim discloses a first image quality zone is located centrally within the sealed reservoir and a second image quality zone is spaced apart from the first image quality zone in the plane of the sealed reservoir (as seen on Figure 2A having a grid structure # 44 in the center of the phantom #10 further comprising the first void #46 labeled by the examiner as Z1 and the second zone labeled as Z2 spaced from the first zone Z1 as shown below).  

    PNG
    media_image3.png
    411
    453
    media_image3.png
    Greyscale

With respect to claim 21, Kim discloses the MRI signal producing material is a MRI contrast medium (see Abstract and paragraphs 0006 and 0024).  
With respect to claim 23, Kim discloses the sealed reservoir comprises a first volume portion and a second variable volume portion in fluid communication therewith, wherein the second variable volume portion varies in response to changes in the volume of the MRI signal producing material (see paragraphs 0030, 0032 and 0035).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0275240 A1) in view of Vaughan et al. (US 4,888,555).
With respect to claim 18, Kim discloses the claimed invention as stated above except for one or both of the base and the vertical body have laser landmark targets to facilitate visual alignment using a laser alignment system. However, Vaughan discloses a phantom having the base and the vertical body have laser landmark targets to facilitate visual alignment using a laser alignment system (Column 3, lines 51-59). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have laser landmark targets to facilitate visual alignment using a laser alignment system as taught by Vaughan with Kim’s phantom for the purpose of positioning the phantom device in a more accurate manner inside the MR machine. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0275240 A1) in view of Kerins et al. (US 2017/0192076 A1).
With respect to claim 19, Kim discloses the claimed invention as stated above except for one or both of the base and the vertical body have integrated handles recessed therein. However, Kerins discloses a one or both of the base and the vertical body have integrated handles recessed therein (i.e. a handle #16 located in housing 14 adapted to be gripped by a user moving the phantom 10 around as shown in Fig. 1, see paragraph 0056), Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing structure of the imaging phantom taught by Kim and install one or two handles as disclosed by Kerins to the outer surface of two vertical sides of the imaging phantom for the purpose of enabling a user grip the imaging phantom and move it around easily (see paragraph 0056).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0275240 A1) in view of Boyer (US 2013/0180556 A1).
With respect to claim 20, Kim discloses the claimed invention as stated above except for the base has adjustable feet to permit height adjustment. However, Boyer discloses a base having adjustable feet to permit height adjustment (see Figures 2-3 disclosing plurality of feet #198 with screws received by base element #170 such that heights of each of the feet #198 may be adjusted to level the cabinet #102, see also paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a base with adjustable feet to permit height adjustment as taught by Boyer with Kim’s phantom for the purpose of adjusting the height of the phantom as needed.   

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0275240 A1) in view of Barberi et al. (US 2017/0205488 A1).
With respect to claim 22, Kim discloses the claimed invention as stated above except for specifying that the MRI contrast medium is a mineral oil with a close susceptibility match to human tissue and the MRI invisible material is acrylic. However, Barberi discloses the MRI contrast medium is a mineral oil with a close susceptibility match to human tissue and the MRI invisible material is acrylic (see paragraph 0020). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have contrast medium being a mineral oil with a close susceptibility match to human tissue and the MRI invisible material is acrylic as taught by Barberi with Kim’s phantom for the purpose of specifying the type of material used within the chambers #32 and #34 as a preferred material between all the known materials known in the art according to its suitability to form a reliable phantom to perform calibration of the MR system as intended and known by one of ordinary skill in the art at the time of the invention was made. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
	
Allowable Subject Matter
Claims 7-8 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant’s arguments, see page 1, filed 04/05/22, with respect to the 35 U.S.C 112 (d) rejection have been fully considered and are persuasive.  The 35 U.S.C 112 (d) of claims 9-13 has been withdrawn. 
Applicant's arguments filed 04/05/22 have been fully considered but they are not persuasive. 
Applicant argues that Kim fails to teach or fairly suggest two bodies (i.e. a base and a vertical body), one having a housing and a sealed reservoir. Instead, Kim discloses of a single housing #20 for enclosing the sealed reservoir as seen on Figure 2A and 3A. Applicant further argues that the Examiner has referred to certain structures in Figures 1A of Kim as disclosing the "base", "vertical body", and "planar face" of claim 1. The applicant notes that Kim describes Fig. 1A as "a schematic diagram", while Figs. lB-5B are described as various "views of an exemplary imaging phantom as disclosed herein" (see Kim, paras. [0007]-[001 1]). Accordingly, the applicant submits that Fig. 1A of Kim does not illustrate or disclose any such structures. Figure 1A of Kim merely illustrates, in a schematic fashion, that the "housing 20" contains the "first chamber 32" and the "second chamber 34" which are separated by "semi-permeable membrane 38", and the "static chamber 50" (see Kim, para. [0007], Fig. 1A). The applicant also submits that Kim does not disclose each and every element of claim 1 for at least the reason that Kim does not disclose the following element of claim 1.
The examiner disagrees with applicant’s argument since Figure 1A is the generic schematic representation to all embodiments wherein Figure 2A is 3D view of the exemplary aspect disclosing the location and arrangement of the components of the invention to further describe the invention of Kim or different aspects to describe a single invention since the different aspects fall within the scope of a generic inventive concept (see paragraphs 0024 and 0027). Therefore, the 35 U.S.C. 102(a)(1) is maintained and considered proper. 
Applicant argues regarding the "ledge portion #29", this is not a structure on a "planar face" of the vertical body, as required by claim 1. The "ledge portion #29" of Kim is an optional structure defined by the housing to support the semi-permeable membrane between the first and second chambers (see Kim, paras. [0026] and [0027]). As can be seen in Fig. 2A, the "ledge portion #29" is defined by the curved surface between the top and bottom portions of the housing 20 and is, therefore, not a "planar face", as required by claim 1. 
The examiner disagrees with applicant’s argument because even though the ledge portion #29 has a curved section at the end portion, does not discard the fact that the portion is composed of a planar section or face with a curve ending. The claim requires a “generally planar face” that is interpreted as having a planar section but not all has to be planar. The claimed language does not exclude the option of having a curved portion as long as it includes a planar section. Therefore, the 35 U.S.C. 102(a)(1) is maintained and considered proper.

Applicant argues regarding the "inlet port #21", this is not an "attachment point for attachment of... accessories to the face of the vertical body", as required by claim 1. Rather, the "inlet port #21" is one of two ports that are "in fluid communication with the first chamber 32" (see Kim, para. [0030]). The "inlet port #21" permits "the non-contrast solution within chamber 32 [to exit] the first chamber via outlet port 32 and [and be] displaced by air or immiscible fluid entering through inlet port 21" (see Kim, para. [0030]). The "inlet port #21" is merely one of two openings of the first chamber 32 on the outside of the housing 20 and Kim does not disclose or suggest the attachment of any accessories to the phantom 10 by this or any other structure. 
For the reasons above, it is submitted the Kim does not disclose each and every element of claim 1. Since claims 2-6, 9, 21, and 23 depend from claim 1, it is submitted that these claims are not anticipated by Kim for the same reasons. 
The examiner disagrees with applicant’s argument since Kim discloses ledge portion #29 that connects on one side to the inlet port #21 and a second side connected to insert #42 for support the membrane #38 as seen on Figure 2A. Therefore, said second portion is considered to be an attachment point for attaching the insert #42 for support the membrane #38 which are considered as attachments for the ledge portion #29 as claimed. Therefore, the 35 U.S.C. 102(a)(1) is maintained and considered proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866